Citation Nr: 1117083	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include a rash on the face, hands, and feet.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to January 1984.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2010 decision, the Board denied the Veteran's claim on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Joint Motion filed by the parties to this matter, the Court remanded this matter to the Board.   

Following an additional review of this matter, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that relevant VA treatment records may be currently outstanding.  Specifically, it appears that VA treatment records dated between November and December 1987 may be archived with the U.S. Army, and not included in the claims file.  As noted in the October 2010 Joint Motion, the record does not indicate that these records were adequately requested and/or retrieved during development of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

The RO should directly request from the Department of the Army any and all VA treatment records pertaining to the Veteran's care, dated between November and December 1987.  The request and response must be included in the claims file.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


